Citation Nr: 0434232	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  99-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for 
temporomandibular joint (TMJ) dysfunction, evaluated as 
noncompensable between June 15, 1991, and July 19, 1993, and 
30 percent from July 20, 1993.  



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that denied the 
benefit then sought on appeal.  The veteran, who had active 
service from March 1988 to June 1991, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review. 

A BVA decision dated in March 2001 affirmed the RO's denial 
of the benefit sought on appeal, specifically whether there 
was clear and unmistakable error (CUE) in a February 1997 
rating decision that assigned a 30 percent evaluation for 
temporomandibular joint dysfunction from July 20, 1993.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in an Order 
dated in November 2001, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties to the appeal and 
vacated the Board's decision.  

In June 2002, the Board returned the case to the RO for 
additional development.  In the Board's decision it was noted 
that the Joint Motion concluded that the issue on appeal 
before the Board should also have included the question of 
the appropriate rating to be assigned between June 15, 1991, 
to July 20, 1993, and the Board noted that that issue was not 
addressed in the August 1999 Statement of the Case or by the 
Board in its March 2001 decision.  At that time the Board 
characterized the issue as entitlement to a higher initial 
rating for temporomandibular joint dysfunction, including the 
question of whether there was clear and unmistakable error in 
a February 1997 rating decision that granted a 30 percent 
evaluation effective July 20, 1993.  The RO then issued a 
Statement of the Case with respect to the issue of a higher 
initial evaluation, and the case was returned to the Board 
for further appellate review after the veteran was afforded a 
hearing before the BVA at the RO in June 2004.  

Since this appeal now involves an appeal from an initial 
evaluation assigned for the veteran's TMJ the Board believes 
that the veteran's appeal should be construed entirely as an 
appeal from the initial evaluations assigned for his TMJ, 
specifically the noncompensable evaluation assigned prior to 
July 20, 1993, and the 30 percent evaluation assigned from 
that date.  Essentially, the Board is of the opinion that 
consideration of the issue of the initial evaluation for the 
veteran's TMJ renders the CUE claim moot because an appeal 
from an initial evaluation involves consideration of the 
appropriate rating from the date service connection is 
granted.  See Fenderson v. West, 12 Vet. App. 119 (1999). As 
such, the Board has recharacterized the issue as set forth on 
the title page of this decision. 

At the veteran's hearing before the BVA in June 2004 he 
appears to have raised claims for service connection for 
additional disorders associated with his TMJ, specifically 
migraine headaches, tinnitus, a disorder of neck muscles, 
curvature of the spine and a disorder manifested by sleep 
disturbance.  However, these matters are not currently before 
the Board because they have not been prepared for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate action. 


REMAND

A preliminary review of the record following a return of the 
record to the Board following the Board's June 2002 decision 
discloses that the development requested by the Board at that 
time was not accomplished.  In this regard, the Board 
requested the RO to provide notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) in connection with his 
claim for a higher initial evaluation for his TMJ 
dysfunction.  While the RO did communicate with the veteran 
by way of a letter dated in August 2002 the veteran was 
informed of the evidence necessary to establish entitlement 
to service-connected compensation benefits, rather than the 
evidence necessary to establish a higher initial evaluation.  
The Board also notes that the laws and regulations pertaining 
to the VCAA were not included in the Statement of the Case, 
and therefore, the veteran and his attorney were not informed 
of the substance of the VCAA either by way of the August 2002 
letter or the January 2003 Statement of the Case.  The Court 
has strictly construed the notice requirements of the VCAA, 
and consequently, this procedural defect must be addressed 
prior to final appellate review.  

The Board also notes that the veteran was last afforded a VA 
examination to assess the severity of his TMJ in December 
1996.  Since this appeal involves the question of the 
appropriate evaluations to be assigned during the entire 
period of time involved, the Board is of the opinion that the 
veteran should be afforded an additional examination to 
assess the current severity of his TMJ.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice of the 
VCAA in connection with the veteran's 
claim for a higher initial evaluation for 
his TMJ consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be afforded an 
appropriate examination to ascertain the 
severity and manifestations of his TMJ.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, but should include findings of 
the inter-incisal range of motion and the 
range of motion of lateral excursion of 
the temporomandibular articulation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  It the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




